DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (PGPUB: 20180033206) in view of Yun (PGPUB: 20150078667), and further in view of Kang (PGPUB: 20170148162).

Regarding claim 1 and 10, Han teaches a reality system, comprising: 
a plurality of head-mounted devices located in a physical environment (see Fig. 1, items 101 and 102, Fig. 5, item 501), 
wherein each of the head-mounted devices is configured to 
extract a plurality of candidate objects, extract a plurality of object features of the candidate objects (see Fig. 4 and 5, paragraph 86, The electronic device 101 may extract the plurality of first feature points from the first image frame 510 and recognize at least one object within the first image frame 510 based on the plurality of first feature points) and generate a plurality of local determinations about whether each of the candidate objects is fixed or not in view of each of the head-mounted devices (see Fig. 1, 4 and 5, paragraph 86 and 90, the electronic device 101 may recognize desks and chairs corresponding to objects included in the first image frame 510 through the plurality of extracted first feature points; the electronic device 101 may move the display location of the graphic object to the location determined in operation 430 in the first image frame and display an image frame 521 generated by combining the graphic object 540, of which the location has moved 541, and the second image frame 520 on the display 160); and 
a server device communicated with the head-mounted devices (see Fig. 1, item 101, 102, and 106).
However, Han does not expressly teach:
wherein the server device is configured to: 
collect the object features of the candidate objects and the local determinations from the head-mounted devices; 
generate an updated determination about whether each of the candidate objects is fixed or not according to the local determinations collected from the head-mounted devices; and 
transmit the updated determination to each of the head-mounted devices.  
Yun teaches:
wherein the server device is configured to: 
collect the object features of the candidate objects and the local determinations see Fig. 9, paragraph 60, each wearable computer may transmit the current location, the view direction, the extracted feature, and the generated object information to the external server 902 through the communication network 316); 
generate an updated determination about whether each of the candidate objects is fixed or not according to the local determinations collected from the head-mounted devices (see Fig. 4 and 9, paragraph 46 and 61, the feature extracting unit 354 may extract at least one feature for the object 410, which is a clock, using an object recognition technique; the external server 902 may update the object database 500 in real-time as locations, view directions, features, and object information are received from the wearable computers 904 to 912, and each of the wearable computers 904, 906, 908, 910, and 912 may access the object database 500 of the external server 902 in real-time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han by Yun for providing external server 902 for receiving or collecting object information from wearable computer devices and updating the object database 500 in real-time as locations, view directions, features, and object information are received from the wearable computers, as collect the object features of the candidate objects and the local determinations from the head-mounted devices; generate an updated determination about whether each of the candidate objects is fixed or not according to the local determinations collected from the head-mounted devices. Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to 
However, the combination does not expressly teach to transmit the updated determination to each of the head-mounted devices.
Kang teaches that the processor 130 may transmit feature information of a food image extracted from a captured image to the external server 200. The external server 200 may determine a food type based on the extracted feature information and the food intake history, and transmit relevant information about the determined food type to the user terminal apparatus 100-1. The processor 130 may display the relevant information received from the external server 200 (see Fig. 10, paragraph 118).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Kang for providing The external server 200 may determine a food type based on the extracted feature information and the food intake history, and transmit relevant information about the determined food type to the user terminal apparatus 100-1, as to transmit the updated determination to each of the head-mounted devices. Therefore, the combination would providing a technique or method for transmitting determined object type based on the extracted feature information to user terminal apparatus.

Regarding claim 2 and 11. The reality system of claim 1, the combination teaches wherein the server device is configured to generate the updated determination by: 
comparing the object features of the candidate objects in views of the head-mounted devices to map a correspondence relationship between the candidate objects see Han, Fig. 1, paragraph 53, the processor 120 may determine the location of at least one graphic object to be displayed in the second image frame by comparing locations of the plurality of first feature points and locations of the plurality of second feature points); and  
26generate the updated determination corresponding to an overlapped object in view of the head-mounted devices according to the local determinations collected from the head-mounted devices (see Han, Fig. 5, item 521 and 541).  

Regarding claim 3 and 12. The reality system of claim 2, the combination teaches wherein the server device is further configured to generate the updated determination by: generating the updated determination corresponding to a non-overlapped object according to one of the local determinations (see Han, Fig. 5, item 530).
  
Regarding claim 4 and 13. The reality system of claim 2, the combination teaches wherein the object features comprise at least one of colors, sizes and shapes of the candidate objects (see Kang, Fig. 1, paragraph 57, the feature information may include information related to, for example, color, shape, and texture of the food item). 


Claims 5-7 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (PGPUB: 20180033206) in view of Yun (PGPUB: 20150078667), in view of .

Regarding claim 5 and 14. The reality system of claim 1, the combination teaches wherein the candidate objects determined to be fixed in the updated determination are regarded by the server device as points in the physical environment (see Han, Fig. 4 and 5, paragraph 90, the electronic device 101 may move the display location of the graphic object to the location determined in operation 430 in the first image frame and display an image frame 521 generated by combining the graphic object 540, of which the location has moved 541, and the second image frame 520 on the display 160), 
each of the head-mounted devices is further configured to calculate a plurality of relative distances between the head-mounted devices and each of the points (see Yun, Fig. 3, paragraph 36, since the plurality of images is taken at the same time, the images may include substantially the same objects, and thus, analysis of the images may allow determination of distances to the objects (e.g., depth perception). In this case, the feature extracting unit 354 may process the plurality of images collectively as a single image and determine distances of various objects in the images), and locate the head-mounted devices within the physical environment according to the relative distances (see Yun, Fig. 3, paragraph 40, the object information determining unit 358 receives a current location of the wearable computer 100 from the location determining unit 310, a view direction of the image sensor 110 from the direction determining unit 312, and at least one feature for each object detected in the feature extracting unit 354. In one embodiment, the object information determining unit 358 may determine information on each of the objects appearing in a captured image of a current scene based on the location, the view direction, and the extracted feature for each of the objects).
However, the combination does not expressly teach anchor points.
Paulovich teaches that such anchors are fixed relative to real world objects in the physical environment (e.g., world-locked). Holograms and other virtual content may be configured to be displayed in a location that is computed relative to the anchor. The anchors may be placed in any location, and in some examples are placed at locations where features exist that are recognizable via machine vision techniques. In some examples a hologram may be positioned within a predetermined distance from a corresponding anchor, such as within 3 meters in one particular example (see Fig. 1, paragraph 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Paulovich for providing anchors are fixed relative to real world objects in the physical environment, as teaching anchor points. Therefore, combining the elements, such as a location that is computed relative to the anchor, from prior arts according to known methods and technique would yield predictable results.
  
Regarding claim 6 and 15. The reality system of claim 5, the combination teaches wherein the object features of the candidate objects regarded as the anchor see Paulovich, Fig. 3, paragraph , As Chris enters the room 300, his HMD device 304 may capture image data from the room. As Chris 300 walks toward Matt's desk 256, Chris' HMD device 304 may use captured image data to identify the shared anchor tag 270 that is associated with Matt's HMD device 258. Based on identifying the shared anchor tag 270, the HMD device 304 may transmit shared anchor tag image data to another computing device, such as server computing device 62. As noted above, the server computing device 62 may match the shared anchor tag image data to a data packet that comprises shared anchor 266. The server computing device then may send the data packet comprising the shared anchor 266 and tracking information to Chris' HMD device 304).  

Regarding claim 7 and 16. The reality system of claim 5, the combination teaches wherein the object features of the candidate objects regarded as the anchor points are transmitted from the server device to all of the head-mounted devices (see Paulovich, Fig. 1-7, paragraph 42, server computing device 62 also may send to HMD device 18 display data 86 comprising the virtual content 14).  


Claims 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable Han (PGPUB: 20180033206) in view of Yun (PGPUB: 20150078667), and further in view of Kang (PGPUB: 20170148162), and further in view of Cronholm (PGPUB: 20150220776).

Regarding claim 8 and 17. The reality system of claim 1, the combination teaches wherein the head-mounted devices are further configured to measure local relative distances between a pair of the candidate objects (see Yun, Fig. 3, paragraph 36, since the plurality of images is taken at the same time, the images may include substantially the same objects, and thus, analysis of the images may allow determination of distances to the objects (e.g., depth perception). In this case, the feature extracting unit 354 may process the plurality of images collectively as a single image and determine distances of various objects in the images), and 
the server device is configured to: 
collect all of the local relative distances measured in view of the head-mounted devices between the pair of the candidate objects (see Yun, Fig. 9, paragraph 60, information on detected objects associated with the extracted features may be generated based on a user's input on each of the wearable computers 904 to 912 or the user's search queries or results on websites or search engines for an object. In such a case, each wearable computer may transmit the current location, the view direction, the extracted feature, and the generated object information to the external server 902 through the communication network 316); and 
The combination does not expressly teach to calculate an average relative 
Cronholm teaches that the mean positions for the point pairs are determined 1620 as well as the relative distances of the point pairs 1630 and a slope is determined 1640 for example through performing a line fitting of the relative distances versus the mean positions (see Fig. 16, paragraph 141).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Cronholm for providing the mean positions for the point pairs are determined 1620 as well as the relative distances of the point pairs 1630 and a slope is determined 1640 for example through performing a line fitting of the relative distances versus the mean positions, as to calculate an average relative distance of all of the local relative distances. Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Regarding claim 9 and 18. The reality system of claim 8, the combination teaches wherein each of the head-mounted devices are further configured to obtain local measurement errors by comparing the local relative distances and the average relative distance (see Cronholm, Fig. 13, paragraph 132, the controller is further configured to generate a corresponding array of the relative distances ∆r1, ∆r2 for the point pairs P1, P1' and P2, P2' and to compare the relative distances  ∆r1, ∆r2 against the mean positions P1.sub.m, P2.sub.m. FIG. 14 shows a plot of the relative distance ∆r versus the distance R to a focal point F).   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/XIN JIA/Primary Examiner, Art Unit 2667